Citation Nr: 0209491	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  93-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a chronic low back 
disorder with L5 radiculopathy, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to an 
increased 20 percent disability rating for mechanical low 
back pain effective from August 5, 1991.  

In November 1992, the RO granted entitlement to an increased 
40 percent disability rating for mechanical low back pain.  
An effective date from August 5, 1991, was assigned.

The Board remanded the case for additional development in 
June 1995, August 1997, and November 1999.  The Board notes 
that a remand confers, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998). 

Although the RO did not specifically adjudicate the issue of 
entitlement to service connection for degenerative disc 
disease or degenerative joint disease as requested by the 
previous remand order, the RO, in essence, conceded 
entitlement to service connection for the neurological 
manifestations of a low back disorder in the December 2001 
supplemental statement of the case.  Therefore, the issue on 
appeal has been restyled as provided on the title page of 
this decision and additional development as to this matter is 
not required.

While the RO did not specifically consider 38 C.F.R. § 3.321 
and the Board is prohibited from considering this issue in 
the first instance, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is not 
precluded from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the 
Board finds the case has been sufficiently developed for an 
adequate determination of the matter on appeal.  

The Board notes, however, that a May 1997 statement from the 
veteran's accredited representative may be construed as a 
timely notice of disagreement from the denial of entitlement 
to a total disability rating based upon individual 
unemployability (TDIU).  The matter was initially denied in a 
November 1992 rating decision but the veteran was apparently 
not adequately notified of the determination until April 3, 
1997.  Therefore, this matter is addressed in the remand 
section of this decision.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran's service-connected chronic low back disorder 
with L5 radiculopathy is presently manifested by a mild to 
moderate disability without evidence of a pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm or absent ankle jerk.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for service-connected chronic low back disorder with 
L5 radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.14, 4.71a Diagnostic Code 5292, 5293, 5295 (2001); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the May 1992 statement of the case and the December 1992, 
October 1996, and December 2001 supplemental statements of 
the case adequately notified the veteran of the evidence 
necessary to substantiate the matter on appeal and of the 
action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matter on 
appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in July 1992, 
February 1996, February 1998, June 1999, August 2001, and 
October 2001.  The Board finds that evidence sufficient for 
an adequate determination of the matter on appeal has been 
obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background.  Service medical records dated in October 1989 
show the veteran complained of low back pain and right hip 
and leg numbness after tripping over a stick while running.  
The diagnoses included low back strain, low back pain, and 
possible sciatica.  An orthopedic consultation report noted 
straight leg raise testing revealed back pain at 10 to 20 
degrees.  Medical evaluation board reports dated in 
December 1989 and January 1990 found the veteran was unfit 
for service due to mechanical low back pain.  

VA examination in June 1990 included a diagnosis of lower 
back musculoskeletal sprain.  X-rays revealed a normal lumbar 
spine.

In correspondence to his congressional representative 
received by the RO on August 5, 1991, the veteran requested 
assistance in obtaining an increased rating for his service-
connected low back disorder.  He stated, in essence, that he 
had experienced problems finding employment because of his 
back disorder.  He reported he was unable to pick up more 
that 10 or 15 pounds and complained of pain upon standing, 
sitting, lying down, using the toilet, or engaging in sexual 
relations.

In a September 1991 statement the veteran claimed his back 
disorder had increased in severity.  He reported his back had 
gone out earlier that month and that he required emergency 
room treatment because of severe pain.  He also stated his 
private doctor, Dr. D.E.W., had recommended the use of a back 
brace.

Private hospital records show the veteran received emergency 
room treatment on September 8, 1991, after he fell on his 
porch.  The diagnosis was lumbosacral strain.  X-ray 
examination of the lumbar spine was negative.

In a September 1991 request for VA fee basis treatment Dr. 
D.E.W., the veteran's private chiropractor, noted the veteran 
was presently receiving treatment for chronic lumbar sprain, 
segmental joint dysfunction, radiculitis, and lumbar 
subluxation.

An October 1991 private medical report from Dr. S.J.C. noted 
an examination revealed complaints of pain with any type of 
motion.  Straight leg raising was limited by 20 percent and 
he was unable to bend even 30 degrees without severe pain.  
There were severe muscle spasms to the lumbosacral spine and 
tenderness to palpation.  There appeared to be some sciatic 
pain down the lower extremities with passive stretching of 
the legs.  The physician's assessment was an unstable back 
condition with degenerative lumbosacral disease and possible 
degenerative disc disease.  

VA outpatient treatment records dated in November 1991 show 
the veteran complained of low back pain with increased 
radiating pain to the right leg.  He stated he had been 
unable to work because of pain.  He denied bowel/bladder 
dysfunction or sensory changes.  The examiner noted motor 
strength was 5/5 to all groups and that sensory examination 
was normal.  Deep tendon reflexes were 2+, bilaterally, which 
the examiner noted as possible hyperreflexion.  Straight leg 
raise testing was positive at 70 degree to the left and 
positive at 30 degrees to the right.  There was tenderness at 
L4-5 and L5-S1 with mild spasm.  It was noted the veteran had 
had previous relief with the use of a TENS unit.  The 
diagnosis was rule out herniated nucleus pulposus.

A January 1992 report noted the veteran complained of 
constant pain, estimated as 8 on a 10 point scale, which was 
mostly localized with occasional spasms, right greater than 
left.  He denied any paresthesia, weakness, or bowel/bladder 
dysfunction.  He stated he used a cane and that his private 
chiropractor had given him a back brace.  It was noted the 
veteran was unemployed as a manual laborer secondary to pain.  
The examiner noted the veteran was ambulatory using a cane in 
his left hand and that he walked with an antalgic gait to the 
right.  There was decreased range of motion with pain in all 
directions of the lumbosacral spine and evidence of 
paravertebral muscle spasms.  The diagnosis was chronic 
mechanical low back pain with pain syndrome.  

A February 1992 report noted a diagnosis of chronic low back 
pain syndrome.  Nerve conduction velocity and needle 
electromyography (EMG) studies in February 1992 revealed 
findings compatible with chronic right L5 radiculopathy.

In his June 1992 substantive appeal the veteran stated he had 
been unable to drive or work since September 1991.  He noted 
that he had been referred for psychiatric treatment because 
of his pain and that he had been terminated from municipal 
employment because of his medical problems.  He submitted a 
copy of correspondence dated in November 1991 indicating his 
employment had been terminated because of his continued 
medical problems.

In a July 1992 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, the veteran 
stated he last worked full time in September 1991 because of 
his chronic back pain syndrome.  He noted he had a high 
school education and that he had been previously employed as 
an inspector, as a sewing machine operator, and as a 
municipal utility worker.

A July 23, 1992, VA neurology (diseases/injuries of the 
spinal cord) examination by Dr. G. noted the veteran's chief 
complaint was low back pain but that he also complained of 
right lower extremity pain described as an intermittent sharp 
jolt type pain which shot down the right leg.  The veteran 
stated he laid on his couch 90 percent of the time because 
any movement could bring on severe incapacitating pain.  He 
reported vague complaints of intermittent right lower 
extremity numbness; sometime to the lateral thigh and 
sometimes down to the foot.  He denied bowel/bladder 
dysfunction, sexual impotence, or true weakness to the right 
lower extremity.  

The examiner noted the veteran assumed natural posturing due 
to pain and appeared uncomfortable for some of the 
examination.  It was noted he used a cane.  Motor examination 
revealed no visible atrophy or fasciculations.  Muscle tone 
was normal and although strength testing was limited in the 
right leg due to pain there was normal strength in the 
quadriceps, hamstrings, anterior tibialis, and gastrocnemius.  
Sensory examination was normal to pinprick and touch.  
Reflexes were 2/3 to the patella and 2/2 to ankle jerk.  
Plantar response was flexor, bilaterally.  Straight leg raise 
testing was negative, bilaterally, but the veteran complained 
of severe back pain with straight leg raising to 10 degrees 
on the right and to 30 degrees on the left.  There was point 
tenderness over the L5 vertebral body and muscle spasms to 
the right hip.  The diagnoses included chronic severe low 
back pain, secondary to lumbosacral strain but with 
questionable right radiculopathy.

A July 25, 1992, VA neurology (disease of the spinal cord) 
examination by Dr. T.N. noted subjective complaints of severe 
pain in the right back and numbness in the right leg.  The 
examiner noted there were no objective medical findings but 
provided a diagnosis of chronic low back pain.  It was noted 
the pain was at level L5 and that the veteran had L5 
radiculopathy.  The examiner stated the veteran could walk 
with a cane but that he could not sit for prolonged periods 
and he required assistance from his spouse to get in and out 
of bed, on and off the toilet, and to get dressed.  There was 
no evidence of present bowel incontinence.

An August 1992 magnetic resonance imaging (MRI) study was 
negative.  VA hospital records dated in August 1992 noted a 
diagnosis of chronic low back pain with kinesophobia.  
Examination revealed the veteran was well developed and well 
nourished but in mild distress secondary to low back pain.  
There was markedly diminished range of motion of the hip and 
lower extremities and the veteran was quite reluctant to 
allow the examiner to perform range of motion studies.  Motor 
examination revealed 5/5 strength but the veteran was 
reluctant to exert himself.  Sensory examination was normal 
and deep tendon reflexes were 2 in the lower extremities.  It 
was noted the veteran stated he did not wish to complete the 
pain program because he missed his family and that he was 
discharged against medical advice.

VA orthopedic examination in February 1996 noted the veteran 
complained of continued right-sided back pain radiating down 
into the buttocks and leg with progressive difficulty.  He 
reported standing, sitting, and walking were limited to 
approximately one hour and that he did not walk up stairs 
well.  It was noted he walked with a cane as an assistive 
device.  The examiner noted there was some tenderness in the 
lower back.  There was full range of motion but with 
complaints of pain.  Straight leg raise testing on the right 
was negative.  The veteran was able to stand on his toes and 
heels and perform a small partial knee bend.  He had an 
unsteady type of painful gait and used his cane for support.  
The diagnosis was chronic right lumbar L5 radiculopathy 
documented by nerve conduction studies with no evidence of 
significant degenerative joint disease of the spine.  

The examiner stated it appeared the veteran would be limited 
to anything more than mild to moderate physical activity and 
that he should avoid repetitive bending, lifting, squatting, 
stooping, or climbing.  It was also noted that a sedentary 
type of activity with opportunities for changes of position 
would be more compatible with his physical limitations.

VA neurological examination in February 1996 noted the 
veteran complained of progressive intermittent sharp low back 
pain which radiated down to the right gluteal area and 
occasional sharp pain and numbness to the right lower 
extremity.  He stated the symptoms were exacerbated by heavy 
lifting and prolonged sitting or walking.  He denied 
bowel/bladder dysfunction and left lower extremity 
involvement.  He stated he had been off work from the gas 
company for several years due to pain and had been taking 
Motrin and Tylenol fairly regularly without much improvement.  

The examiner noted normal strength to all muscles but 
significant hindrance to the right lower extremity due to 
pain.  Muscle bulk and tone were normal.  Reflexes were 2+ 
and symmetrical with intact patella and ankle reflexes.  
There was no evidence of sensory loss.  There was palpable 
pain to the right lower back sacral region.  It was the 
examiner's impression that the veteran had symptoms 
consistent with L5 radiculopathy and that his ability to work 
appeared to be a significant problem.  The examiner 
recommended the veteran attempt to find other types of work 
or to obtain retraining in a field that did not require 
lifting or other prolonged physical exertion.

VA orthopedic examination in February 1998 noted the veteran 
reported back pain precipitated by bending wrong and 
alleviated by heat and tub baths.  He stated he used a cane 
and over-the-counter medications.  He also stated he worked 
as a truck driver and that he had a good job and could work 
whenever he wanted.  The examiner noted the veteran walked 
well without a limp and that he got in and out of his chair 
well.  He carried his cane with him.  Range of motion studies 
revealed flexion to the right to 28 degrees, flexion to the 
left 19 degrees, forward flexion to 52 degrees, and backward 
flexion to 26 degrees.  The diagnosis was possible 
degenerative joint disease of the lumbosacral spine with loss 
of function due to pain.  X-ray examination of the 
lumbosacral spine revealed no bony or soft tissue 
abnormalities.

VA neurological examination in February 1998 noted the 
veteran complained of progressive mid back pain with 
radiation into the right leg and intermittent right leg 
weakness and numbness.  He denied bowel/bladder dysfunction 
and reported he used over-the-counter pain relief medication.  
It was noted that the disorder seemed to have stabilized and 
actually improved over the years.  The veteran reported he 
was currently employed as a truck driver.  

The examiner noted motor examination revealed normal tone, 
bulk, and strength throughout.  Lower extremity strength 
testing revealed the iliopsoas, quadriceps, hamstrings, 
anterior tibialis, and gastrocnemius were 5/5.  There was no 
evidence of involuntary muscle movement.  Sensory examination 
was normal to pinprick and proprioception.  Coordination was 
normal and reflexes were 2+ with toes down going.  The 
veteran's gait demonstrated a slight limp and use of a cane 
secondary to right leg pain.  The diagnosis was right L5 
radiculopathy.  It was noted the veteran's symptoms had 
stabilized over the years but that he continued to have 
significant interference with his daily activities secondary 
to L5 radiculopathy pain.  

VA neurological examination in June 1999 noted the veteran 
complained of persistent diffuse low back pain with radiation 
down the right leg.  It was noted the pain was not associated 
with weakness and numbness or bowel/bladder dysfunction.  The 
examiner noted motor sensory examination revealed intact 
function to the lower extremities.  The diagnosis was chronic 
right L5 radiculopathy.  

Private medical records dated in February, March, and May 
2001 included diagnoses of low back pain.  It was noted that 
examinations revealed tenderness at L5-S1 but that straight 
leg raise testing and deep tendon reflexes were normal.  

VA neurological examination in August 2001 Dr. B.N. noted the 
veteran complained of chronic low back problems since active 
service primarily localized to the low back with radiation to 
the right leg but little numbness or weakness.  It was noted 
the disorder seemed to have stabilized or was undergoing slow 
progression and was helped, but not completely relieved, by 
medication.  The examiner noted mild motor weakness to the 
right ilio soleus possibly due to back pain but the remainder 
of the examination was 5/5.  There was no evidence of bowel 
or bladder impairment.  The diagnosis was chronic L5 
radiculopathy with chronic back pain which appeared to be as 
likely as not associated with his injury during active 
service.  The present level of disability was considered to 
be mild to moderate.  It was noted that the veteran was 
employed as a truck driver but that he reported, in essence, 
that he would not be able to work without a fairly 
significant amount of pain medication.

In an October 2001 VA neurologist opinion Dr. Z. noted the 
veteran's claims file had been reviewed and, in essence, 
concurred with the opinion of Dr. B.N. that the veteran's 
radiculopathy or sciatica appeared to be a progressive 
process causally linked to his service-connected injury.

Legal Criteria.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

The Rating Schedule provides a compensable rating for 
lumbosacral strain when there is evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole spine 
to the opposite side with a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).  
See 38 C.F.R. § 4.71, Diagnostic Code 5295 (2001).  

The Rating Schedule also provides compensable ratings for 
intervertebral disc syndrome which is mild (10 percent), 
moderate with recurring attacks (20 percent), severe with 
recurring attacks and intermittent relief (40 percent), or 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief (60 percent). 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine when that limitation 
is slight (10 percent), moderate (20 percent), or severe (40 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The VA General Counsel, in a 
precedent opinion, has held that Diagnostic Code 5293, 
intervertebral disk syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA 
regulations, however, require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 (2001); see also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Analysis.  Based upon the evidence of record, the Board finds 
a disability rating in excess of 40 percent is not warranted 
for the veteran's service-connected low back disorder.  The 
record reflects the veteran's disability has been assigned a 
40 percent rating effective from August 5, 1991, under the 
ratings criteria for lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).  The Board notes that 
higher schedular ratings are not possible under ratings 
criteria for limitation of motion of the lumbar spine or 
lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2001).  There is no basis for a rating in excess 
of 40 percent based on limitation of motion due to any 
functional loss as the veteran is receiving the maximum 
schedular rating for limitation of motion of the lumbar 
spine.  Johnston v. Brown, 10 Vet. App. 80 (1997).  There is 
also no evidence of ankylosis of the lumbar spine to warrant 
a 50 percent rating under 38 C.F.R. § 4.71a, Code 5289. 

The Board notes, however, that based upon the RO's December 
2001 determination entitlement to a higher evaluation must be 
considered under the criteria for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  In 
this case, persuasive medical evidence demonstrates the 
veteran's service-connected back disability is presently 
manifested by a mild to moderate disability.  The Board notes 
the August 2001 VA examiner's assessment of a mild to 
moderate disability is also consistent with the other medical 
evidence of record, including the February 1996 VA orthopedic 
examiner's opinion that the veteran was limited to mild to 
moderate physical activity.  

The Board finds the objective medical findings do not 
indicate the veteran has a pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm or absent 
ankle jerk.  In fact, private medical records dated in 
February, March, and May 2001 noted examinations revealed 
tenderness at L5-S1 but that straight leg raise testing and 
deep tendon reflexes, to include ankle reflexes or jerks, 
were normal.  

While the veteran contends his back disorder warrants a 
higher rating, in essence, because of pain and dysfunction, 
the Board finds his complaints of greater disability are not 
supported by objective medical findings.  See 38 C.F.R. §§  
4.40, 4.45.  The Board notes there is no objective evidence 
of atrophy, more than mild muscle weakness, fasciculations, 
bowel/bladder dysfunction, demonstrable muscle spasm, sensory 
abnormality, or absent ankle jerk.  VA orthopedic examination 
in February 1996 noted the veteran had full range of motion 
but with subjective complaints of pain.  Therefore, the Board 
finds an increased rating, including consideration of the 
veteran's complaints of pain and dysfunction, is not 
warranted under the criteria for intervertebral disc 
syndrome.  See 38 C.F.R. §§  4.40, 4.45, 4.71a, Diagnostic 
Code 5293.

The remaining question is whether there is evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related solely to this service-connected 
disorder, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  While a February 
1996 VA examiner noted that the veteran had symptoms 
consistent with L5 radiculopathy and that his ability to work 
appeared to be a significant problem, the veteran stated upon 
a VA orthopedic examination in February 1998 that he worked 
as a truck driver and that he had a good job and could work 
whenever he wanted.  Upon an August 2001 VA neurological 
examination, it was noted that the veteran continued to be 
employed as a truck driver and that he could continue to 
work, albeit only while being treated with a fairly 
significant amount of pain medication.  There is no evidence 
of frequent periods of hospitalization.  In considering the 
evidence in toto, the Board finds that, while there is 
evidence of industrial impairment, the degree that has been 
demonstrated is contemplated by the current 40 percent 
rating.  The Board finds that the record does not show marked 
interference with employment related solely to the veteran's 
low back disability, that would take his case outside the 
norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, is not warranted.  See Bagwell , 9 Vet. App. 337.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.
ORDER

Entitlement to rating in excess of 40 percent for a chronic 
low back disorder with L5 radiculopathy is denied.


REMAND

Where a claimant files a notice of disagreement and the RO 
has not issued a statement of the case (SOC), the issue must 
be Remanded to the RO for an SOC. Manlincon v. West, 12 Vet. 
App. 238 (1999).  In this case, the veteran's accredited 
representative submitted a timely notice of disagreement from 
the denial of entitlement to TDIU.  Accordingly, the issue 
must be REMANDED so that the RO can issue a statement of the 
case on the underlying claim. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to TDIU, to include extraschedular 
consideration under 38 C.F.R. § 3.321.  
The veteran should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.  
The RO should allow the veteran and his 
service representative the requisite 
period of time for a response.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

If the veteran perfects his appeal of the TDIU claim, after 
compliance with requisite appellate procedures, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

